IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 


WR - 44,856-02


EX PARTE BOBBY WAYNE WOODS




HABEAS CORPUS APPLICATION
           FROM HOOD COUNTY            



Per Curiam.


O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071, § 5.  This cause was remanded to the convicting court for
consideration of applicant's claim that he is mentally retarded and his execution would violate the
United States Constitution.
	The convicting court conducted a hearing, in which the applicant and the State presented the
testimony of witnesses and introduced exhibits in support of their respective positions.  After 




 WOODS   -2-
consideration, the judge of the convicting court entered his findings of fact and conclusions of law. 
The trial judge recommended that relief be denied.
	This Court has reviewed the record with respect to applicant's allegations.  We adopt the trial
judge's findings and conclusions.  Applicant has failed to show, by a preponderance of the evidence,
that he is mentally retarded.   See Ex parte Briseno, 135 S.W.3d 1 (Tex.Crim.App. 2004).  Based
upon the trial court's findings and conclusions and our own review, the relief sought is denied.
	IT IS SO ORDERED THIS THE 27TH DAY OF APRIL, 2005.
Do Not Publish